Citation Nr: 9932144	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-03 605A	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1947 and from June 1948 to July 1953, including combat 
service during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which implemented the Board's decision, 
dated earlier that same month, that established service 
connection for PTSD; the RO assigned a 10 percent evaluation, 
effective August 23, 1994.  The veteran timely appealed to 
the Board the initial rating assigned for his PTSD.  During 
the course of this appeal, the veteran's claims folder was 
transferred to the Louisville, Kentucky, RO.

In January 1998, the Board remanded the matter to the RO 
primarily for consideration of the revised schedular criteria 
for evaluating mental disorders.  Following completion of 
that development, continued denial of the claim, and return 
of the case to the Board, in March 1999, the Board again 
remanded the case to the RO for compliance with the terms of 
the prior remand.  As the requested development has been 
completed, and the denial of the claim continued, the case 
has been returned to the Board for further appellate 
consideration.

Because the veteran disagreed with the initial evaluation 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

The Board has carefully reviewed the claims file and finds 
that, unfortunately, the claim must again be remanded, even 
though such action will, regrettably, further delay a 
decision in this appeal.  

Initially, the Board observes that the record contains 
apparently conflicting medical information with respect to 
the severity of the veteran's PTSD since the 1994 grant of 
service connection.  Private medical reports, dated in August 
1994 and June 1997, prepared by Douglas A. Stevens, Ph.D, are 
of record.  In the earlier report, the psychologist indicated 
that, although the veteran's memories of the Korean Conflict 
had remained quiescent for many years, his current 
psychiatric symptoms included intrusive thoughts, nightmares, 
sleep disorder, social withdrawal, a sense of detachment from 
others, anxiety, irritability, impaired concentration, 
hypervigilance, an exaggerated startle response, and a 
feeling that "life is no longer worth living."  In 
addition, while noting that the veteran had retired in 1987 
due to several physical disabilities, he stated that, because 
the veteran had retired, he had more opportunity to think 
about the events that occurred during the Korean Conflict.  
Dr. Stevens diagnosed the veteran as having PTSD, delayed, 
with dysthymia "in an individual with dependent personality 
traits."  Subsequent to offering his diagnosis, the 
psychologist explained that the veteran's PTSD had resulted 
in definite impairment in his ability to establish and 
maintain effective and wholesome relationships with people.  
Dr. Stevens added that the veteran's neurotic symptoms had 
resulted in a reduction of initiative, flexibility and 
efficiency to the point that, were he working, it would be 
expected to produce considerable industrial impairment.  
However, the examiner did not indicate the impact, if any, 
that the veteran's nonservice-connected physical disabilities 
had on his ability to obtain or retain employment.  

In the June 1997 report, Dr. Stevens stated that the 
veteran's PTSD "bothered him less" when he was working 
because he was "able to throw himself into his work, and 
repress the underlying trauma."  Dr. Stevens added, "Then, 
with his retirement and the Persian Gulf War, much of it 
broke loose, and flooded back.  Since that time, he has had 
ongoing emotional distress."  The psychologist further 
reported that the veteran's age was a significant factor in 
the disability picture of his PTSD.  In this regard he 
explained that, if he were young, "and could work sixteen 
hours a day, he may again be able to repress his PTSD."  Dr. 
Stevens stated that, under current circumstances, the 
veteran's PTSD was "constantly with him," and that it 
affected his social functioning.  The psychologist added that 
the disability was manifested by reduced reliability and 
productivity due to withdrawal, depression, anxiety attacks, 
impairment of concentration and memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective social relationships.  In sum, Dr. 
Stevens opined that the combination of the veteran's PTSD and 
"his advanced vocational age" resulted in his "ongoing 
unemployablity."  Again, however, Dr. Stevens did not 
comment on the impact of the veteran's nonservice-connected 
physical disabilities on his ability to obtain and retain 
employment; indeed, in referring to the veteran's age, he 
seems to imply that the veteran's physical disabilities do 
not play a material role.

However, a contrasting view of the disability picture 
attributable to the veteran's PTSD is reflected in the April 
1997 and May 1998 VA psychiatric examination reports.  
Unfortunately, however, neither report comments on the 
private evidence prepared by Dr. Stevens.  The former VA 
psychiatric examination report shows that the veteran 
reported that he had never been hospitalized for psychiatric 
problems; that he retired in 1987, after working as a sign 
painter for approximately 35 years, due in part to physical 
disabilities; and that he complained that his PTSD was 
currently manifested by intrusive thoughts, nightmares, 
avoidance behavior, sleep disorder, hypervigilance, and 
sadness.  However, notwithstanding Dr. Stevens's comments 
regarding his social impairment and withdrawal, the veteran 
stated that he played "bluegrass guitar" as a hobby, and 
indeed performed weekly at "jamborees."  The examiner 
diagnosed the veteran as having an anxiety disorder, not 
otherwise specified, and assigned a Global Assessment of 
Functioning (GAF) Scale score of 70.  Subsequent to the 
diagnosis and GAF score, the examiner indicated that the 
veteran suffered from mixed anxiety and depressive symptoms, 
which were related to his anxiety disorder, which itself 
might be due to PTSD.  However, he added that the symptoms 
did not currently meet the criteria for a diagnosis of PTSD.

The May 1998 examination report reflects that the veteran's 
reported hobbies included gardening and blue grass music.  In 
addition, with respect to the latter hobby, he stated that 
the veteran participated in public performances almost weekly 
at a local jamboree.  The examiner further reported that the 
previous month, the veteran attended a reunion of his outfit 
in Korea, which "set off more intrusive thoughts since that 
time."  Further, the report shows that the veteran 
complained that his PTSD was manifested by nightmares, daily 
intrusive thoughts, anxiety, depression, sleep disorder, 
moodiness, irritability and impaired concentration.  The 
examiner diagnosed PTSD and estimated that the veteran's GAF 
score was "in the range of 65 to 70."  Further, subsequent 
to offering the diagnosis and GAF score, he commented that 
the veteran was moody and isolated himself "once in a while 
when he is overcome with intrusive thoughts or lack of 
sleep," but that he generally functioned "pretty well" 
with other people.

Under the circumstances, the Board finds that neither the 
private medical opinions nor VA examination reports provide 
sufficient evidence upon which to accurately assess the 
extent and severity of the veteran's PTSD.  Accordingly, 
additional development to resolve the conflicting medical 
evidence of record and to shed light on the actual extent of 
the veteran's disability is warranted.  The Board finds that 
such would best be accomplished by first obtaining all 
outstanding medical evidence of record, obtaining any award 
decision by the Social Security Administration having the 
veteran undergo a VA social and industrial survey.  After 
such records are associated with the claims file, the Board 
should undergo further VA examination by a board of at least 
two examiners.  The examiners should, to the extent possible, 
distinguish symptoms attributable to PTSD from other 
diagnosed psychiatric disorder(s) and assign and explain the 
meaning of a Global Assessment of Functioning (GAF) Score for 
the veteran's overall psychiatric impairment, and explain the 
percentage or degree of impairment of that score that 
represents impairment due solely to PTSD, as well as whether 
any other diagnosed psychiatric disorder is related to his 
PTSD, i.e. an anxiety disorder, not otherwise specified; 
dysthymia; and "dependent personality traits."  If the 
examiners are not able to distinguish the symptoms/degree of 
impairment due to PTSD from any other diagnosed psychiatric 
disorder, the RO should consider the decision of the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) in Mittleider v. 
West, 11 Vet. App. 181 (1998) (prescribing that, under such 
circumstances, the reasonable doubt doctrine dictates that 
all psychiatric symptoms be attributed to the service-
connected disability), in the adjudication of the claim.

As a final matter, the Board also notes that, in his November 
1996 Notice of Disagreement, and thereafter in his February 
1997 Substantive Appeal, the veteran asserted an informal 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  To date, however, the RO has not considered 
this claim.  Such fact would normally warrant referral of the 
raised claim to the RO.  Here, however, the Board notes that 
the gravamen of the his claim regarding the propriety of the 
initial 10 percent evaluation of his PTSD and his claim of 
entitlement to a total rating due to individual 
unemployability is essentially the same, i.e., that he is 
unable to work due to his PTSD, his only service-connected 
disability.  Under the circumstances, the Board finds that 
the veteran's claim of entitlement to a total disability, 
which was not in appellate status and thus not before the 
Board, is inextricably intertwined with his PTSD claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
the issues must be considered together.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of 
Douglas A. Stevens, Ph.D., as well as 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his attorney in securing 
such records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2. The RO should obtain from the Social 
Security
Administration any decision concerning an 
award of SSA disability benefits to the 
veteran, and all supporting medical 
documents considered in making the award.

3.  The RO should schedule a 
comprehensive VA social and industrial 
survey of the veteran.  A report should 
thereafter be prepared, a copy of which 
must be associated with the claims 
folder.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, including the report of the 
social and industrial survey, the RO 
should schedule the veteran to undergo a 
comprehensive VA psychiatric evaluation 
by a board of at least two VA 
psychiatrists to determine the nature and 
severity of his service-connected PTSD 
currently, and if at possible, since the 
date of the grant of service connection 
in August 1994.  

The Board emphasizes that the purpose of 
this evaluation is to reconcile the 
conflicting medical evidence of record 
and thus aid in the adjudication of the 
veteran's claim regarding the propriety 
of the current rating assigned for the 
disability.  Hence, the examiners should 
make every effort to reach a consensus on 
the inquiries posed below and, if at all 
possible, to render all findings and 
opinions in a single collaborative 
report.  It is imperative that each of 
the physicians who are designated to 
examine the veteran reviews all the 
pertinent evidence in his claims folder, 
including a complete copy of this REMAND 
and all medical evidence and opinions of 
record.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  

After an examination of the veteran and a 
comprehensive review of the veteran's 
claims file, the examiners should offer a 
written report that includes a multiaxial 
diagnosis (reflecting all psychiatric 
disabilities found to be present on Axes 
I and II), as well as Global Assessment 
of Functioning (GAF) score (currently, 
and, if possible, from 1994 and in 
intervening years)and an explanation of 
what the score means (on Axis V).  If 
more than one disability is diagnosed, 
the examiner should comment upon the 
relationship between each other diagnosed 
disability and service-connected PTSD, 
whether it is possible to separate the 
symptomatology attributable to and 
effects of that disability from PTSD, 
and, if so, the percentage of the GAF 
score representing impairment due to 
PTSD.  The examiners should offer an 
opinion concerning the impact of the 
veteran's service-connected psychiatric 
disability on his ability to obtain and 
retain substantially gainful employment 
(currently and, if at all possible, since 
1994 and in the intervening years).  

All examination findings, along with the 
complete rationale underlying each 
conclusion drawn or opinion expressed 
should be set forth in a typewritten 
report.  In commenting upon the degree of 
impairment since the date of the grant of 
service connection in August 1994, the 
examiners should incorporate discussion 
specific medical evidence of record, to 
August 1994 and July 1997 reports 
prepared by Dr. Stevens, the April 1997 
and May 1998 VA psychiatric examination 
reports, and the report of the VA Social 
and Industrial Study, which has been 
requested above. 

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should consider 
the issue of the propriety of the initial 
10 percent evaluation assigned for his 
PTSD on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  In considering this 
claim, the RO must again evaluate the 
disability under both the former and 
revised criteria; determine whether 
staged rating is appropriate in light of 
the Court's decision in Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); 
and consider whether it is possible to 
separate the effects of any service-
connected and nonservice-connected 
disabilities, pursuant to Mittleider v. 
West, 11 Vet. App. 181(1998).  Then, if 
it has not been rendered moot, (see Green 
v. West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) and VAOPGCPREC 6-99)), the 
RO should adjudicate the veteran's claim 
of entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

6.  If the benefits requested by the 
veteran continue to be denied, the RO 
must furnish to him and his attorney a 
supplemental statement of the case and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  The veteran and 
his attorney are hereby reminded that 
Board review of any issue not currently 
in appellate status (to include the claim 
of entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disability) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


